Case 3:20-cv-01882-RDM Document5 Filed 11/23/20 Page 1 of 2

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BOB BOLUS, SR.,
Plaintiff :
v. 3:20-CV-1882
(JUDGE MARIANI)
KATHY BOOCKVAR, et al.
Defendants
_, ORDER
AND NOW, THIS Ber DAY OF NOVEMBER, 2020, upon review of
Magistrate Judge Mehalchick’s Report and Recommendation (“R&R”) (Doc. 4) for clear
error or manifest injustice, 1T IS HEREBY ORDERED THAT:
1. The R&R (Doc. 4) is ADOPTED for the reasons stated therein.’

2. Plaintiff's request for a preliminary injunction (Doc. 1, at 19-20) is DENIED.

 

1 The R&R’s reasoning with respect to Plaintiffs lack of standing as well as Plaintiffs inability to show
any likelihood of success on the merits is further supported by the Third Circuit’s decision in Bognet v. Sec’y of
Commonweath of Pa., --F.3d--, 2020 WL 6686120 (3d Cir. 2020) and the recent District Court decision in
Donald J. Trump for President, Inc. v. Boockvar, --F.Supp.3d--, 2020 WL 6821992 (M.D.Pa. 2020).

> In adopting the R&R, the Court finds the Magistrate Judge’s determinations are in accordance
with recent Third Circuit case law setting forth the standard for preliminary equitable relief. Specifically,

... to obtain a preliminary injunction the moving party must show as a prerequisite
(1) a reasonable probability of eventual success in the litigation, and (2) that it will be
irreparably injured ... if reliefis not granted.... [In addition,] the district court, in considering
whether to grant a preliminary injunction, should take into account, when they are
relevant, (3) the possibility of harm to other interested persons from the grant or denial
of the injunction, and (4) the public interest.

Del. River Port Auth. v. Transamerican Trailer Transport, Inc., 501 F.2d 917, 919-20 (3d Cir.

1974) (citations omitted).

Reilly v. City of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017). When requesting preliminary equitable relief,
the movant “must meet the threshold for the first two ‘most critical’ factors: it must demonstrate that it can
Case 3:20-cv-01882-RDM Document5 Filed 11/23/20 Page 2 of 2

3. Plaintiffs federal claims are DISMISSED WITH PREJUDICE.2
4. The Court declines to exercise supplemental jurisdiction over the remaining state
law claims, and those claims are DISMISSED WITHOUT PREJUDICE.

5. The Clerk of Court is directed to CLOSE this action.

Ph

(727 Wea
Robert D. Mariani
United States District Judge

  

 

win on the merits (which requires a showing significantly better than negligible but not necessarily more
likely than not) and that it is more likely than not to suffer irreparable harm in the absence of preliminary
relief.” Id. at 179. If these two “gateway factors” are met, a court should then consider the other two factors
and determine “in its sound discretion if all four factors, taken together, balance in favor of granting the
requested preliminary relief.” /d.

3 Preliminarily, the Complaint must be dismissed as Plaintiff lacks standing to bring this action.
Further, even if Plaintiff did have standing, the Complaint is one for “Declaratory and injunctive Relief’. In
light of Magistrate Judge Mehalchick’s analysis, and this Court's Order adopting the R&R’s reasoning and
conclusion that the request for a preliminary injunction must be denied, nothing remains for further litigation.

In addition, because Plaintiffs Complaint only requests relief pertaining to issues and events which have
already taken place, Plaintiff's requests, and thus the relief sought in his complaint, are moot. (See e.g.
Doc. 1, at ] 12 (requesting order/declaration/ injunction “prohibit[ing] Defendants from permitting the return
of absentee and mail-in ballots to locations other than the respective offices of the county boards of
elections. . .”), id. (requesting order/declaration/injunction “bar[ring] county election boards from counting
absentee and mail-in ballots that lack a secrecy envelope or contain on that envelope any text, mark, or
symbol which reveals the electors’ identity, political affiliation, or candidate preference’), id. (requesting
order/declaration/injunction “permit{ting] poll watchers . . . to be present in all locations where votes are
cast. . . .”); see also, Doc. 1, at 19-20). In any event, for the reasons set forth in the R&R and this Court's
Order, Plaintiff's claims are, as a matter of law, not redressable.

2
